 
 
I 
108th CONGRESS
2d Session
H. R. 4477 
IN THE HOUSE OF REPRESENTATIVES 
 
June 2, 2004 
Mr. McGovern (for himself, Mr. Bradley of New Hampshire, and Mr. Evans) introduced the following bill; which was referred to the Committee on Veterans’ Affairs
 
A BILL 
To amend the Uniform Services Employment and Reemployment Rights Act of 1994 to require employers to post a notice of the rights and duties that apply under that Act. 
 
 
1.Short titleThis Act may be cited as the Patriotic Employer Act of 2004.
2.Requirement for employers to post notice of rights and duties under USERRA
(a)NoticeChapter 43 of title 38, United States Code, is amended by adding at the end the following new section:

4334.Notice of rights and duties
(a)Requirement to post noticeEach employer shall post in a conspicuous place in the place of employment for persons entitled to rights and benefits under this chapter a notice of the rights, benefits, and obligations of such persons and such employers under this chapter.
(b)Content of noticeThe Secretary shall provide to employers the text of the notice to be provided under this section..
(b)Clerical amendmentThe table of sections at the beginning of such chapter is amended by adding at the end the following new item:


4334. Notice of rights and duties.
(c)Implementation
(1)Not later than the date that is 90 days after the date of the enactment of this Act, the Secretary of Labor shall make available to employers the notice required under section 4334 of title 38, United States Code, as added by subsection (a).
(2)The amendments made by this section shall apply to employers under chapter 43 of such title on and after the first date referred to in paragraph (1). 
 
